Citation Nr: 1755864	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), Muskogee, Oklahoma.

In October 2015, the Veteran requested a hearing before a Veterans Law Judge; however, he later withdrew his request for a hearing in December 2016.  Accordingly, the case is ready for review.  38 C.F.R. § 20.704 (e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, it appears VA records exist that are missing from the file.  The rating decision on appeal notes review of VA treatment records dating from 1999 to 2014.  However, there are only a few pages of VA treatment records in the file for the year 2001 and x-ray reports from 2014.  

Hearing Loss and Tinnitus

The Veteran maintains that his currently diagnosed bilateral hearing loss and tinnitus are due to in-service acoustic trauma.  A review of the evidence of record shows that additional development is necessary prior to adjudicating the claims. 

The Veteran was afforded a VA audiological examination in August 2014.  A diagnosis of tinnitus was confirmed and objective audiological findings showed a current diagnosis of bilateral hearing loss.  See 38 C.F.R. § 3.385 (2017).  

The VA examiner then opined that the Veteran's hearing loss and tinnitus were not incurred in service or related to service.  In support of these opinions, the examiner stated that a whisper test at service entrance suggested that his hearing was within normal limits, bilaterally.  Further, the Veteran's service separation audio examination in 1962 revealed that his hearing was well within normal limits, bilaterally.  Regarding tinnitus, the examiner indicated that the Veteran reported that his tinnitus began subsequent to military service.  He also had a significant history of occupational noise exposure as a civilian.

The Board finds the August 2014 VA medical opinion to be inadequate for several reasons.  First, it appears that the VA examiner's opinion regarding hearing loss is based solely upon the absence of documented hearing loss upon separation and a lack of a shift in hearing acuity during service.  Therefore, the Board finds the opinion to be of little probative value.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).  Moreover, whisper voice tests have been found to be inconclusive as to the presence of sensorineural hearing loss.  Importantly, a September 1962 Report of Medical History, completed by the Veteran at service separation, indicates that the Veteran specifically checked "YES" as to having ear, nose or throat trouble.  In the physician summary of the Report, it was noted that the Veteran had "Ear trouble-defective hearing right ear-H-2-NCD."  The August 2014 VA examiner did not address this service record.  For these reasons, the Board finds that the August 2014 VA medical opinion is inadequate. 

Regarding tinnitus, the Veteran reported during the August 2014 examination that this disorder began about 20 years ago (i. e., 1990s).  Insofar as the Veteran's tinnitus may be related to his hearing loss, his claim for service connection for tinnitus is inextricably intertwined with his claim for service connection for bilateral hearing loss and cannot be decided prior to a final adjudication of that issue.

Lumbar Spine Disorder

The Veteran contends that he has a current low back disorder that first manifested in service after he fell out of the back of a 2 1/2 ton truck while on active duty.  The Veteran has reported that he was treated in service and has continued to experience intermittent and worsening mechanical low back pain since the in-service injury.

In connection with the claim, the Veteran was afforded a VA spine examination in August 2014.  The examiner reviewed the claims file and diagnosed the Veteran with a lumbosacral strain and intervertebral disc syndrome.  The examiner then opined that the Veteran's back disorders were not related to service.  In support of this opinion, the examiner stated that service medical records revealed "only 10/10/1962" documentation of treatment for back trouble.  Further, the examiner cited medical literature which indicated that most authors favored degeneration of the intervertebral disc as the major cause of spinal disc herniation and cited trauma as a low cause.

The Board finds that the medical opinion pertaining to the Veteran's low back disorder is inadequate, as it is based on inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the examiner indicated that the Veteran's service records showed only one documented treatment session in October 1962.  However, a review of the Veteran's service treatment records show that, in addition to the October 1962 record, the Veteran was also seen on December 17, 1960 for complains of pain his lower back for 3 days.  On December 19, 1960, the Veteran again complained of the same back symptoms and indicated that there had been no improvement.  

Subsequent to the August 2014 VA examination, the Veteran also submitted numerous statements from family members and co-workers which appear to corroborate the Veteran's contention of low back symptoms since service separation.  For these reasons, the Board finds that a new VA examination is warranted.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from 1999 to the present from Dallas/Bonham and associate them with the electronic claims file.

2.  ONLY AFTER obtaining the VA treatment records, then schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  The examiner should then address the following:

(a)  Opine whether the Veteran's currently diagnosed bilateral hearing loss had its onset during service or is otherwise related to it.

*The examiner is specifically asked to comment on the September 1962 Report of Medical History, completed by the Veteran at service separation, indicating that the Veteran specifically checked "YES" as to having ear, nose or throat trouble.  In the physician summary of the Report, it was noted that the Veteran had "Ear trouble-defective hearing right ear-H-2-NCD."  

(b)  Opine whether the Veteran's currently diagnosed bilateral tinnitus had its onset during service or is otherwise related to it.

(c)  Opine whether the Veteran's currently diagnosed bilateral tinnitus is either caused or aggravated by the Veteran's hearing loss.   

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports. 

3.  ONLY AFTER obtaining the VA treatment records, then schedule the Veteran for a new VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  The examiner should then address the following:

(a)  Opine whether the Veteran's currently diagnosed lumbar spine disorder had its onset during service or is otherwise related to it.

*The examiner is specifically asked to comment on the December 17, 1960 service treatment record (showing complains of pain his lower back for the last 3 days); the December 19, 1960 service treatment record (complained of the same back symptoms and indicated that there had been no improvement); and the October 1962 service treatment record (showing back trouble with muscle spasms and tenderness).

*The examiner is also asked to review and consider the October 2015 lay statements from the Veteran's family members and co-worked. 

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports. 

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case, before the appeal is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




